Bloom, J. (concurring).
Since the person on whose behalf this proceeding is brought is no longer under restraint by the medical director of Bellevue Psychiatric Hospital, I am in agreement that this habeas corpus proceeding is moot and should be dismissed (People ex rel. Harrison v Smith, 42 NY2d 995; People ex rel. Price v Warden, 37 NY2d 804; People ex rel. Andino v Schubin, 37 NY2d 751; People ex rel. Wilder v Markley, 26 NY2d 648). Nevertheless, I am constrained to indicate that the criticism of the authorities in retaining custody beyond the period permitted by law is proper and warranted.